DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of species F2 in the reply filed on 3/25/2022 is acknowledged.  Claims 4-10 are withdrawn from consideration.  The traversal is on the following grounds.
The Applicant asserts:

    PNG
    media_image1.png
    302
    779
    media_image1.png
    Greyscale

This is not found persuasive.  The specification itself delineates species A2-F2 by depicting the mutually exclusive embodiments that are clearly indicated by the different “A” paths to the different species in FIG. 12.  Indeed, the specification discloses that these different “A” paths are clearly different embodiments on pages 12-13 of the specification, which states:

    PNG
    media_image2.png
    482
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    748
    media_image3.png
    Greyscale

The specification consider species A2-F2 to be different embodiments, i.e., species, when reading the above passage in conjunction with the visually different “A” paths in FIG. 12.  The specification (that the Applicant has drafted) clearly indicates the different species.  The Examiner has presumed the Applicant knows what their own invention is.  Further, the Examiner has provided an analysis by clearly annotating the steps of the respective “A” path to their respective species.
The Applicant asserts:

    PNG
    media_image4.png
    356
    776
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    316
    777
    media_image5.png
    Greyscale

This argument is not persuasive since the specification itself (which the Applicant has drafted) had delineated species A2-F2 with different characteristics that are not disclosed as being in the other species (see FIG. 12 and the above passage from pages 12-13 of the specification).  The fact that certain features can be used together does not change that the fact that the Applicant has stated these features are in different embodiments and therefore in different species. Thus, the features that differentiate the different species are mutually exclusive from the other species that are not disclosed to have those other differentiating features. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 9/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference listed as:

    PNG
    media_image6.png
    45
    577
    media_image6.png
    Greyscale

has not been considered since the copy that was submitted was unreadable and illegible.  This reference has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim1 is objected to because of the following informalities:
in claim 1, line 6: “of an eye” should be inserted after “a cornea”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “further comprising selecting the corneal graft to be a lenticle that has been surgically removed from the cornea” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “obtaining corneal tissue for a corneal graft” of claim 1, line 2.  It appears that the removing a lenticel from the cornea is a form of obtaining corneal tissue for a corneal graft, but the use of the phrase “further comprising” in claim 11 suggests that the two recitations are separate and distinct from each other.  The relationship between these two recitations should be made clear.  For example, the placement of the step of claim 11 in the method steps of claim 2 should be made clear.
Claim 12 recites “further comprising reinserting the corneal graft to which surgical ink has been applied into the cornea from which the corneal graft was removed” in lines 1-3, but it is not clear if this recitation is the same as, related to, or different from “surgically implanting the corneal graft in a cornea” of claim 1, line 6.  It appears that the inserting the corneal graft is a form of surgically implanting the corneal graft in a cornea, but the use of the phrase “further comprising” in claim 12 and the prefix “re-” before “reinserting” in claim 12 suggests that the two recitations are separate and distinct from each other.  The relationship between these two recitations should be made clear.  For example, the placement of the step of claim 12 in the method steps of claim 2 should be made clear. Also, if two insertions are taking place, there should be an intermediary step of removal so as to make these two steps of insertion coherent.
Claim 12 recites “surgical ink” in line 2, but it is not clear if this recitation is the same as, related to, or different from “surgical ink” of claim 2, line 3.  If they are the same, “surgical ink” of claim 12 should be “the surgical ink”.  If they are different, their relationship should be made clear and they should clearly be distinguished from each other.
Claim 13 recites “reinserting the corneal graft into the cornea at a later time” in line 2, but it is not clear if this recitation is the same as, related to, or different from “surgically implanting the corneal graft in a cornea” of claim 1, line 6.  It appears that the inserting the corneal graft is a form of surgically implanting the corneal graft in a cornea, but the use of the phrase “further comprising” and the prefix “re-” before “reinserting” in claim 13 suggests that the two recitations are separate and distinct from each other.  The relationship between these two recitations should be made clear.  For example, the placement of the step of claim 13 in the method steps of claim 2 should be made clear.  Also, if two insertions are taking place, there should be an intermediary step of removal so as to make these two steps of insertion coherent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2005/0033420 (Christie).
To the extent that it can be argued that all the features taught by Christie are not provided in a single embodiment, Christie discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Christie, and/or because it is a simple substation of one known element for another to obtain predictable results.
With respect to claim 2, Christie teaches a method of compensating for refractive error; comprising: 
obtaining corneal tissue for a corneal graft (obtaining the corneal flap 5008 of Christie; FIG. 65 of Christie); 
applying surgical ink to a central portion of the corneal graft in an annular pattern surrounding a central uninked portion (applying the implant 5000 which can be the mask 34 treated with a dye or other pigmentation agent1; paragraphs 0117 and FIG. 65 of Christie); 
wherein the annular pattern and the central uninked portion have a center point (the center point of the mask 34 of Christie; FIGS. 4-5 of Christie);
surgically implanting the corneal graft in a cornea (replacing the corneal flap; paragraphs 0309-0317 of Christie); and 
positioning the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye (paragraphs 0014-0017, 0147-0148, and 0309-0317 of Christie; FIGS. 4-5 of Christie).
With respect to claim 3, Christie teaches selecting the corneal tissue for the corneal graft to be autologous (selecting the corneal flap 5008 of Christie; FIG. 65 of Christie).
With respect to claim 11, Christie teaches comprising selecting the corneal graft to be a lenticle that has been surgically removed from the cornea (selecting the corneal flap 5008 of Christie; FIG. 65 of Christie).
With respect to claim 12, Christie teaches reinserting the corneal graft to which surgical ink has been applied into the cornea from which the corneal graft was removed (replacing the corneal flap 5008 of Christie; paragraphs 0309-0317 of Christie).
With respect to claim 13, Christie teaches storing the corneal graft for a period of time (storing the corneal flap 5008 of Christie in the position shown in FIG. 65 until the implant 5000 is put into position; paragraphs 0309-0317 of Christie) and reinserting the corneal graft into the cornea at a later time (replacing the corneal flap 5008 of Christie; paragraphs 0309-0317 of Christie).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 95/03017 (Robbins) in view of the article “A new surgical technique for deep, stromal, anterior lamellar keratoplasty” (Melles).
Robbins discloses a surgical process for changing the color of a human eyeball that can be applied to patients undergoing automated lamellar keratoplasty (ALK) or in situ keratomileu- sis (abstract and page 19 of Robbins).  Robbins teaches that a corneal button may be stained with available dyes in which a central clear zone would be maintained (page 19 of Robbins).  Robbin teaches that one method of maintaining a clear zone is by controlled application of the dye (page 19 of Robbins).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply dye to the corneal button so as to maintain a clear zone since a method of staining a corneal button is required and Robbins teaches on such method of staining.
Robbins teaches the process of automated lamellar keratoplasty, but not the particulars of the process.  Melles teaches a process of anterior lamellar keratoplasty (pages 327-329 and FIGS. 1A-1D of Melles).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of anterior lamellar keratoplasty of Melles in the process suggested by Robbins since particulars of the process are required and Melles teaches such particulars and/or it is simple substitution of one known element for another to obtain predictable results.
With respect to claim 2, the combination teaches or suggests a method of compensating for refractive error; comprising: 
obtaining corneal tissue for a corneal graft (obtaining the donor button (page 329 of Melles; page 19 of Robbins); 
applying surgical ink to a central portion of the corneal graft in an annular pattern surrounding a central uninked portion2 (applying the stain to the corneal button so as to maintain a central clear zone); 
wherein the annular pattern and the central uninked portion have a center point (FIG. 5 of Robbins suggests that the annular pattern and central clear zone would have the same center point);
surgically implanting the corneal graft in a cornea (page 329 and FIG. 1D of Melles); and 
positioning the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye (Robbins suggests such an alignment on pages 5-7).

Double Patenting
Claims 1, 3, and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of copending Application No. 17/327142 (the reference application) in view of Christie.
Claim 22 of the reference application has all the features of claim 1, 3, and 11-12 of the present application except positioning the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye.  Christie teaches that the visual axis of the eye is a suitable location for the annular pattern (paragraphs 0014-0017, 0147-0148, and 0309-0317 of Christie; FIGS. 4-5 of Christie).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the center point of the annular pattern and the central unlinked portion proximate a visual axis of the eye as suggested by Christie since a location is required and Christie teaches one such location.
Claim 22 of the preference application, as modified in the preceding paragraph, has all the features of claim 13 of the present application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the definition of “ink” from www.collinsdictionary.com/us/dictionary/english/ink: “a colored liquid used for writing, drawing, etc. of which the dye or other pigmentation agent of Christie, which is used in surgery falls within this definition.
        2 See the definition of “ink” from www.collinsdictionary.com/us/dictionary/english/ink: “a colored liquid used for writing, drawing, etc. of which the stain of Robbins, which is used in surgery falls within this definition.